NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIGUEL ILAW,                                    No. 20-16553

                Plaintiff-Appellant,            D.C. No. 3:20-cv-03836-EMC

 v.
                                                MEMORANDUM*
LUCY H. KOH, USDC, Judge,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Miguel Ilaw appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging civil rights violations stemming from Ilaw’s

employment discrimination lawsuit brought in 2011. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Ilaw’s action as barred by judicial

immunity. See Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001)

(describing factors relevant to the determination of whether an act is judicial in

nature and subject to absolute judicial immunity).

      Ilaw’s request that further proceedings take place only in this court, set forth

in the opening brief, is denied.

      AFFIRMED.




                                          2                                    20-16553